DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/950,102, filed on November 17, 2020.  In response to Examiner’s Non-Final Rejection of November 10, 2021, Applicant on February 02, 2022, amended Claims 1-3, 5-16, 19 and 20 and cancelled claim 4.  Claims 1-3 and 5-20 are pending in this application and have been rejected below.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. § 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. § 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 102 rejection of claims 1-20 are hereby withdrawn pursuant to Applicant's arguments and amendments. New 35 U.S.C. § 103 rejections have been applied to amended claims 1-3, 5, 6, 8, 9 and 14-20.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicants amendments to claim 1, 16, 19 and 20. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 7 and 10-13.

Response to Arguments
Applicant's Arguments/Remarks filed February 02, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed February 02, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the features of amended independent claim 1 regarding creating a message prompting the plurality of users to select one of the two or more vehicle dispatch plans created by the control device, and the control device including a communication unit that sends the vehicle dispatch plans to a server unit cannot practically be performed in the mind and is therefore not an abstract idea. 
Independent claim 19 has been amended similarly to claim 1. As such, for at least the reasons stated above for independent claim 1, Applicant submits that the features of amended independent claim 19 cannot practically be performed in the mind and is therefore not an abstract idea. 
Accordingly, Applicant submits that amended independent claims 1, 16, and 19 are directed to significantly more than an abstract idea, and are thus patent eligible. Applicant requests that the rejection of claims 1-20 be withdrawn.

	In response, Examiner respectfully disagrees. Examiner finds the clam still recites an abstract idea based on certain methods of organizing human activity. The above mentioned additional elements currently do not integrate the abstract idea into a practical application. Specifically, the created messages is never recited as being sent to a user in an interactive display and sending the vehicle dispatch plan to a server unit from the control device through the communication unit is considered an insignificant extra-solution activity of collecting and/or delivering data. Examiner recommends including limitations regarding the chat bot as described in at least par. 0026 and 0116, in combination with the interactive displaying of the vehicle dispatch plans to a user for selection, in such a way that the claim sufficiently reflects the invention. Examiner encourages Applicant propose amendments through the After Final Consideration Pilot Program (AFCP 2.0) to discuss further. Examiner maintains claims 1-3 and 5-20 remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Regarding the 35 U.S.C. 101 rejection, Applicant states the Office Action, the Examiner asserts that original independent claim 16 does not exclude non-statutory forms of computer program products such as signals or carrier waves and are therefore non-statutory. (Office Action, pg. 5). The Examiner further asserts that amending the preamble to recite the term "non-transitory" would limit the scope of the claim to non-transitory computer readable media. (Id.). Independent claim 16 has been amended to recite a program that causes a non-transitory computer to perform an operation. 
Accordingly, Applicant submits that amended independent claim 16 excludes non-statutory forms of computer program products. 
In response, Examiner respectfully disagrees and finds the program disclosed in claim 16 still does not exclude non-statutory forms of computer program products such as signals or carrier waves. Applicant has amended the computer recited in the claim and not the program. Thus, claims 16 and 17 also remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicant’s arguments, see pg. 10, filed February 02, 2022, with respect to the rejection(s) of claims 1, 16 and 19 under 35 U.S.C. 102 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Objections
Claim 8 is objected to because of the following informalities: grammatical word order. Applicant should consider amending claim limitation “… create a plan that starts carrying the at least one user at the pick-up time as each vehicle dispatch plan”. Appropriate correction is required.

Claim 16 is objected to because of the following informalities: word order. Applicant should amend claim limitation “A program that causes a non-transitory computer to perform an operation” to recite “a non-transitory program that causes a computer to perform an operation”. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are directed towards a system, claims 16 and 17 are directed towards a program, claim 18 is directed towards a terminal device and claims 19 and 20 are directed towards a method, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite creating vehicle dispatching plans based on instant messages among a plurality of users.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, detect vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users and is configured to create two or more vehicle dispatch plans that use a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information, the vehicle dispatch requirements being required by at least one user of the plurality of users, the vehicle dispatch service information being provided by at least one vehicle dispatcher, detect the number of passengers required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan, and create a message prompting the plurality of users to select one of the two or more vehicle dispatch plans constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a control device does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claims  16, 18 and 19 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, claim 1 recites sending vehicle dispatch plans to the server device via the communication unit of the control device and the control unit of the control device is configured to receive vehicle dispatch plans from the control unit of the control device via the communication unit of the service device and claim 16 further recites receiving and outputting notifications, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Claims 1 recites a control device comprising a control unit and communication unit and server device comprising a control unit and communication unit, Claims 16 recites a program, a non-transitory computer and a control device, claim 18 recites a terminal device and claim 19 recites a control device, all of which are disclosed at a high-level of generality such that it amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claims 1, 16, 18 and 19 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including control devices, a server device, communication units and terminal devices amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0031]; [0043]; [0053]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 11, 13, 17 and 20 recites notifying, selecting, sending and/or receiving limitations, which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 2, 3, 5-9, 11, 14 and 15 merely recites limitations that amount to no more than instructions to apply the abstract idea using a generic computer components; MPEP 2106.05(f). Additionally, Claims 10, 12 and 14 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in the independent claims.  Therefore claims 2, 3, 5-15, 17 and 20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. 
Claims 16 and 17 are directed towards a program.  The language used by the Applicant does not exclude non-statutory forms of computer program products such as signals or carrier waves.  Therefore, these claims are non-statutory.  The Office recommends amending these claims to recite the term "non-transitory" in the preamble so that the scope of the claim is only limited to non-transitory computer readable media.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han], and further in view of Rackley et al., U.S. Publication No. 2017/0004560 [hereinafter Rackley]. 

Referring to Claim 1, Han teaches: 
A control device comprising: 
a control unit and a communication unit; and 
a server device comprising: a control unit and communication unit, wherein:
the control unit of the control device is configured to detect vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users (Han, [0083]), “provide a chat screen configured for automatically obtaining keywords for a pick-up place, a pick-up time, a path, a destination, and/or the like and easily determining the agreement or disagreement of a plurality of users”; (Han, [0043]-[0044]), “an electronic device 100… may include a communication circuit 110… and a processor 130…  the communication circuit 110 may communicate with a plurality of external devices… The communication circuit 110 may communicate with a service provider system which provides a vehicle sharing service”; (Han, [0047]-[0048]), “the processor 130 may provide a chat screen for displaying a chat among a plurality of users including a user of the electronic device 100 and a user of the at least one external device 10… the processor 130 may obtain a time keyword associated with a pick-up time and a place keyword associated with a pick-up place by analyzing text data displayed on the chat screen”; (Han, [0080]), 
the vehicle dispatch requirements being required by at least one user of the plurality of users, the vehicle dispatch service information being provided by at least one vehicle dispatcher (Han, [0052]), “the processor 130 may provide a question screen for inquiring whether to agree on a pick-up time and a pick-up place for the plurality of users. For example, the question screen may include a slot for inputting a pick-up time, an agree button for the pick-up time, a slot for inputting a pick-up place, and an agree button for the pick-up place”; (Han, [0066]), “a system for providing a vehicle sharing service performs”; (Han, [0070]), “system may finally verify the time and the departure point based on an input of the user… When all of users finally confirm the time and the departure point, the system may schedule a trip of the users”; (Han, [0049]). 
Han teaches a service provider system may determine a trip by analyzing keywords obtained from a chat screen among a group of users (see par. 0074; 0076), but Han does not explicitly teach: 
the control unit of the control device is configured to create two or more vehicle dispatch plans that use a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information and send the two or more vehicle dispatch plans to the server device via the communication unit of the control device,
the control unit of the control device is configured to detect the number of passengers required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan, 
the control unit of the server device is configured to receive the two or more vehicle dispatch plans from the control unit of the control device via the communication unit of the server device, and 
the control unit of the server device is configured to create a message prompting the plurality of users to select one of the two or more vehicle dispatch plans.

However Rackley teaches: 
the control unit of the control device is configured to create two or more vehicle dispatch plans that use a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information and send the two or more vehicle dispatch plans to the server device via the communication unit of the control device (Rackley, [0032]), “… in response to a request from a customer for a vehicle, a use case may take into consideration the specific parameters of the request in view of the value attributes and other ancillary information to generate a response to the request. As is further discussed below, the response may include one or more vehicle suggestions”; (Rackley, [0043]), “When the event is a customer request, once the request is evaluated 325 the SVS determines if one or more vehicle suggestions 335 are to be generated”; (Rackley, [0028]), “The customer can enter this information through an Internet browser, mobile smart phone, tablet, etc. that the customer is using to access the subscription vehicle service system ("SVS")”; (Rackley, [0047]),
the control unit of the control device is configured to detect the number of passengers required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan (Rackley, [0067]), “… The suggestion generator 270 responds to input from the evaluation engine 240 to identify vehicles that match the customer's vehicle request in view of the customer request and the information acquired as well as the value attributes etc.”; (Rackley, [0029]), “The SVS accesses the information that is incorporated into the profile and generates metrics 310… if the household demographics indicate that the customer has a large family, such as a spouse and 3 kids, the value attribute for vehicles with seating availability of 5 or more passengers may have a high value”; (Rackley, [0032]), “in response to a request from a customer for a vehicle, a use case may take into consideration the specific parameters of the request in view of the value attributes and other ancillary information to generate a response to the request. As is further discussed below, the response may include one or more vehicle suggestions and/or requests to the customer”; (Rackley, [0040]; [0064]), 
the control unit of the server device is configured to receive the two or more vehicle dispatch plans from the control unit of the control device via the communication unit of the server device (Rackley, [0051]), “If the evaluation generates one or more vehicle suggestions 335, the suggestions may be evaluated by the SVS and accepted or rejected… The SVS may reject the vehicle suggestions for a variety of reasons… The SVS then continues to evaluate the request 325 to process the outstanding customer request… If the vehicle suggestions are accepted by the SVS, then they are presented to the customer”; (Rackley, [0067]), “The suggestion generator 270 responds to input from the evaluation engine 240 to identify vehicles that match the customer's vehicle request in view of the customer request and the information acquired as well as the value attributes etc. Further, the suggestion generator 270 operates in conjunction with the status obtained from the fleet status in finalizing a suggestion list for vehicle request… The vehicle suggestion list is also fed back to the evaluation engine for reviewing the list and either culling the list down based on current information or obtaining additional or augmented information through initiating an event”; (Rackley, [0064]), and 
the control unit of the server device is configured to create a message prompting the plurality of users to select one of the two or more vehicle dispatch plans (Rackley, [0052]), “If the vehicle suggestions are accepted by the SVS, then they are presented to the customer. If the customer accepts one of the suggestions, then the SVS uses this information to augment the profile information and then regenerates metrics 310 and then waits for the next event to be received 315”; (Rackley, [0060]), “If the vehicle suggestions are accepted by the SVS, then they are presented to the customer. If the customer accepts one of the suggestions, then the SVS uses this information to augment the profile information and then regenerates metrics 310 and then waits for the next event to be received 315”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trips in Han to include the multiple suggestions as taught by Rackley. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of optimize the presentment of vehicle choices to a user (see Rackley par. 0007).

Referring to Claim 2, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches: 
wherein the control unit of the control device is configured to create the vehicle dispatch plan for each of a plurality of vehicle dispatchers by referring to vehicle dispatch service information provided by the plurality of vehicle dispatchers (Han, [0047]), “the processor 130 may provide a chat screen for displaying a chat among users who selects the same trip as each other among a plurality of trips uploaded to a webpage or the like”; (Han, [0074]), “The grouped users may include a driver”; (Han, [0068]).

Referring to Claim 3, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches: 
wherein the control unit of the control device is configured to detect a vehicle type required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that uses a vehicle of the vehicle type as the vehicle dispatch plan (Han [0055]), “The one or more questionnaires may include…and a questionnaire for at least one of types of desired vehicles”; (Han, [0018]).

Referring to Claim 5, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches: 
wherein the control unit of the control device is configured to count the number of the plurality of users and is configured to detect a resulting counted value as the number of passengers (Han, [0076]-[0078]), “When all the users provide their inputs to the agree button 620 or the confirmation button 630, the electronic device may determine a trip of the users. When the trip is determined, the electronic device may display a list… the electronic device may display a list 710 of users included in a determined trip. The electronic device may display a distance between a pick-up point and destination of its user and each of pick-up points and destinations of users included in the list 710 on the list”.

Referring to Claim 6, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches: 
wherein the control unit of the control device is configured to detect a pick-up place required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user from the pick-up place as the vehicle dispatch plan (Han, [0048]), “the processor 130 may obtain a time keyword associated with a pick-up time and a place keyword associated with a pick-up place by analyzing text data displayed on the chat screen…”; (Han, [0067]), “…The system may analyze whether it is possible for a commute to be improved by adjusting a pick-up time, a pick-up location, and/or the like. When it is impossible for the commute to be improved, the system may schedule a trip of users…”; (Han, [0083]; [0076]; [0052]).

Referring to Claim 7, the combination of Han in view of Rackley teaches the system according to claim 1. Han teaches a service provider system may determine a trip by analyzing keywords obtained from a chat screen among a group of users (see par. 0074; 0076), but Han does not explicitly teach: 
wherein the control unit of the control device is configured to detect a pick-up date required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user on the pick-up date as the vehicle dispatch plan.

However Rackley teaches: 
wherein the control unit of the control device is configured to detect a pick-up date required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user on the pick-up date as the vehicle dispatch plan (Rackley, [0040]), “ the system may initiate an information campaign to collect further information. As a non-limiting example, the SVS may send a text to the customer to confirm that the customer is taking his or her family on a spring break vacation… The customer interface can allow the customer to browse and select an option. When selecting an option, the customer may choose to provide additional information… After selecting an option, the customer may input their desired date, time and location to receive a vehicle and submit their request…In such embodiment, the customer may reference one of the options described in the customer interface or otherwise just describe what they need using free form text”; (Rackley, [0043]), “Events that are customer requests can include, but are not limited to…an initial request if the customer does not have a vehicle currently…. When the event is a customer request, once the request is evaluated 325 the SVS determines if one or more vehicle suggestions 335 are to be generated”; (Rackley, [0047]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the trip keywords from a chat in Han to include the date limitation as taught by Rackley. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to include the results of efficiently assigning vehicles to customers (see Rackley par. 0068).

Referring to Claim 8, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches:
wherein the control unit of the control device is configured to detect a pick-up time required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that starts carrying the at least one user at the pick-up time as each vehicle dispatch plan (Han,  [0047]-[0048]), “…the processor 130 may provide a chat screen for displaying a chat among users who selects the same trip as each other among a plurality of trips uploaded to a webpage or the like…The processor 130 may display a chat input by the plurality of users on the chat screen… the processor 130 may obtain a time keyword associated with a pick-up time and a place keyword associated with a pick-up place by analyzing text data displayed on the chat screen”; (Han, [0083]; [0076]; [0052]).

Referring to Claim 9, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches: 
wherein the control unit of the control device is configured to detect a drop-off place required by the at least one user as the vehicle dispatch requirements and is configured to create a plan that carries the at least one user to the drop-off place as the vehicle dispatch plan (Han, [0083]), “provide a chat screen configured for automatically obtaining keywords for a pick-up place, a pick-up time, a path, a destination, and/or the like and easily determining the agreement or disagreement of a plurality of users”; (Han, [0048]), “the processor 130 may obtain a keyword including time information and a keyword including place information using a previously stored dictionary. The processor 130 may obtain a keyword for a path, a destination, and/or the like”.




Referring to Claim 14, the combination of Han in view of Rackley teaches the system according to claim 1. Han further teaches: 
wherein:
the one or more instant messages include an inquiring instant message for inquiring about the vehicle dispatch requirements and a responding instant message from the at least one user for responding to the inquiring instant message (Han, [0052]), “the processor 130 may provide a question screen for inquiring whether to agree on a pick-up time and a pick-up place for the plurality of users. For example, the question screen may include a slot for inputting a pick-up time, an agree button for the pick-up time, a slot for inputting a pick-up place, and an agree button for the pick-up place. In the instant case, the slot may display information input by one of the plurality of users. For another example, the question screen may include a slot for displaying a time keyword as a pick-up time, an agree button for the pick-up time, a slot for displaying a place keyword as a pick-up place, and an agree button for the pick-up place. In the instant case, the slot may display a keyword obtained by analyzing text data displayed on a chat screen”; (Han, [0070]); and 
the control unit of the control device is configured to detect the vehicle dispatch requirements from the responding instant message (Han, [0054]), “the processor 130 may determine a pick-up time and a pick-up place based on inputs of the plurality of users to a question screen. For example, when inputs of all of the plurality of users are provided to an agree button or a confirmation button, the processor 130 may determine a pick-up time and a pick-up place displayed on a slot”; (Han, [0070]).

Referring to Claim 15, the combination of Han in view of Rackley teaches the system of claim 1. Han further teaches: 
further comprising: terminal devices of the plurality of users (Han, [0044]), “… the communication circuit 110 may communicate with a plurality of external devices… The communication circuit 110 may communicate with a service provider system which provides a vehicle sharing service”; (Han, [0047]), “the processor 130 may provide a chat screen for displaying a chat among a plurality of users including a user of the electronic device 100 and a user of the at least one external device 10 using the communication circuit 110 and the touch screen display 120…”. 

Referring to Claim 16, Han teaches: 
A program that causes a non-transitory computer to perform an operation (Han, [0081]-[0082]; [0027]), wherein the operation includes:
receiving a vehicle dispatch plan notification from a control device, wherein the control device is configured to detect vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users, is configured to create a vehicle dispatch plan that uses a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information, the vehicle dispatch requirements being required by at least one user of the plurality of users, the vehicle dispatch service information being provided by at least one vehicle dispatcher (Han, [0061]), “the electronic device may provide a chat screen such that users who select the same trip as each other may plan a detailed schedule”; (Han, [0070]), “system may finally verify the time and the departure point based on an input of the user… When all of users finally confirm the time and the departure point, the system may schedule a trip of the users”; (Han, Fig. 4; [0072]); (Han, [0043]-[0044]; [0047]-[0049]); and 
outputting the received notification (Han, Fig. 7, [0076]), “When all the users provide their inputs to the agree button 620 or the confirmation button 630, the electronic device may determine a trip of the users. When the trip is determined, the electronic device may display a list shown in FIG. 7”; (Han, [0078]).
Han teaches a service provider system may determine a trip by analyzing keywords obtained from a chat screen among a group of users (see par. 0074; 0076), but Han does not explicitly teach: 
the vehicle dispatch service information being provided by at least one vehicle dispatcher, is configured to detect the number of passengers required by the at least one user as the vehicle dispatch requirements, and is configured to create a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan.

However Rackley teaches: 
the vehicle dispatch service information being provided by at least one vehicle dispatcher, is configured to detect the number of passengers required by the at least one user as the vehicle dispatch requirements, and is configured to create a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan (Rackley, [0067]), “… The suggestion generator 270 responds to input from the evaluation engine 240 to identify vehicles that match the customer's vehicle request in view of the customer request and the information acquired as well as the value attributes etc.”; (Rackley, [0029]), “The SVS accesses the information that is incorporated into the profile and generates metrics 310… if the household demographics indicate that the customer has a large family, such as a spouse and 3 kids, the value attribute for vehicles with seating availability of 5 or more passengers may have a high value”; (Rackley, [0032]), “in response to a request from a customer for a vehicle, a use case may take into consideration the specific parameters of the request in view of the value attributes and other ancillary information to generate a response to the request. As is further discussed below, the response may include one or more vehicle suggestions and/or requests to the customer”; (Rackley, [0029]; [0032]; [0040]; [0064]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trips in Han to include the passenger limitations                       as taught by Rackley. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of optimize the presentment of vehicle choices to a user (see Rackley par. 0007).

Referring to Claim 17, the combination of Han in view of Rackley teaches the program according to claim 16. Han further teaches: 
wherein the operation further includes:
when a user operation to select the vehicle dispatch plan is received, sending a response indicating that the vehicle dispatch plan is selected (Han, [0076]), “The questionnaire screen 600 may include, for example, a plurality of slots 610, an agree button (e.g., a Y/N button) 620 for each of the plurality of slots 610, and a confirmation button 630. The plurality of slots 610 may display a pick-up time and a pick-up place. The plurality of slots 610 may display a pick-up time and a pick-up place input by a user or may display a time keyword and a place keyword obtained by analyzing a chat screen. When all users provide their inputs to the agree button (or the agree button 620 and the confirmation button 630), a service provider system may determine a trip of the users”;
when two or more vehicle dispatch plans are notified from the control device, receiving an operation to select one of the two or more vehicle dispatch plans as the user operation (Han, [0055]), “the processor 130 may provide a pre-questionnaire screen for classifying users who select the same trip as each other into a plurality of groups and may provide a chat screen for displaying a chat among a plurality of users included in one of the plurality of groups…questionnaires may include, for example, a range configured for adjusting a pick-up time, a range configured for adjusting a pick-up location, and a questionnaire for at least one of types of desired vehicles. The service provider system may classify users who input the same response to one or more questionnaires among users who select the same trip as each other into the same group. The processor 130 may provide a chat screen for displaying a chat among the users classified into the same group”; (Han, [0072]), “a service provider system may group the users based on the inputs to the agree button 420. For example, the service provider system may group users who provide the same response to the questionnaire”.

Referring to Claim 18, Han teaches: 
A terminal device configured to perform the operation according to the program according to claim 16 (Han, [0044]; [0047]).

Referring to Claim 19, Han teaches: 
A control method comprising:
detecting, by a control device, vehicle dispatch requirements based on one or more instant messages sent and received among a plurality of users, the vehicle dispatch requirements being required by at least one user of the plurality of users (Han, [0083]), “provide a chat screen configured for automatically obtaining keywords for a pick-up place, a pick-up time, a path, a destination, and/or the like and easily determining the agreement or disagreement of a plurality of users”; (Han, [0043]-[0044]), “an electronic device 100… may include a communication circuit 110… and a processor 130…  the communication circuit 110 may communicate with a plurality of external devices… The communication circuit 110 may communicate with a service provider system which provides a vehicle sharing service”; (Han, [0047]-[0048]), “the processor 130 may provide a chat screen for displaying a chat among a plurality of users including a user of the electronic device 100 and a user of the at least one external device 10… the processor 130 may obtain a time keyword associated with a pick-up time and a place keyword associated with a pick-up place by analyzing text data displayed on the chat screen”; 
creating, by the control device, tow or more vehicle dispatch plans that use a vehicle dispatch service that satisfies the vehicle dispatch requirements by referring to vehicle dispatch service information, the vehicle dispatch service information being provided by at least one vehicle dispatcher (Han, Fig. 6; [0076]); (Han, [0067]; [0070]).
Han teaches a service provider system may determine a trip by analyzing keywords obtained from a chat screen among a group of users (see par. 0074; 0076), but Han does not explicitly teach: 
sending, by the control device, the two or more vehicle dispatch plans to a server device; 
detecting, by the control device, the number of passengers required by the at least one user as the vehicle dispatch requirements; 
creating, by the control device a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan; and 
creating, by the server device, a message prompting the plurality of users to select one of the two or more vehicle dispatch plans.

However Rackley teaches: 
sending, by the control device, the two or more vehicle dispatch plans to a server device (Rackley, [0051]), “If the evaluation generates one or more vehicle suggestions 335, the suggestions may be evaluated by the SVS and accepted or rejected… The SVS may reject the vehicle suggestions for a variety of reasons… The SVS then continues to evaluate the request 325 to process the outstanding customer request… If the vehicle suggestions are accepted by the SVS, then they are presented to the customer”; (Rackley, [0067]), “The suggestion generator 270 responds to input from the evaluation engine 240 to identify vehicles that match the customer's vehicle request in view of the customer request and the information acquired as well as the value attributes etc. Further, the suggestion generator 270 operates in conjunction with the status obtained from the fleet status in finalizing a suggestion list for vehicle request… The vehicle suggestion list is also fed back to the evaluation engine for reviewing the list and either culling the list down based on current information or obtaining additional or augmented information through initiating an event”; (Rackley, [0028]; [0032]; [0043]; [0047]; [0064]), and 
detecting, by the control device, the number of passengers required by the at least one user as the vehicle dispatch requirements (Rackley, [0067]), “… The suggestion generator 270 responds to input from the evaluation engine 240 to identify vehicles that match the customer's vehicle request in view of the customer request and the information acquired as well as the value attributes etc.”; (Rackley, [0029]), “The SVS accesses the information that is incorporated into the profile and generates metrics 310… if the household demographics indicate that the customer has a large family, such as a spouse and 3 kids, the value attribute for vehicles with seating availability of 5 or more passengers may have a high value”; (Rackley, [0032]), “in response to a request from a customer for a vehicle, a use case may take into consideration the specific parameters of the request in view of the value attributes and other ancillary information to generate a response to the request. As is further discussed below, the response may include one or more vehicle suggestions and/or requests to the customer”; (Rackley, [0040]; [0064]), 
creating, by the control device a plan that uses a vehicle capable of carrying the number of passengers as each vehicle dispatch plan; and creating, by the server device, a message prompting the plurality of users to select one of the two or more vehicle dispatch plans (Rackley, [0052]), “If the vehicle suggestions are accepted by the SVS, then they are presented to the customer. If the customer accepts one of the suggestions, then the SVS uses this information to augment the profile information and then regenerates metrics 310 and then waits for the next event to be received 315”; (Rackley, [0060]), “If the vehicle suggestions are accepted by the SVS, then they are presented to the customer. If the customer accepts one of the suggestions, then the SVS uses this information to augment the profile information and then regenerates metrics 310 and then waits for the next event to be received 315”; (Rackley, [0029]; [0032]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trips in Han to include the suggestions as taught by Rackley. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of optimize the presentment of vehicle choices to a user (see Rackley par. 0007).

Referring to Claim 20, the combination of Han in view of Rackley teaches the control method according to claim 19. Han teaches a service provider system may determine a trip by analyzing keywords obtained from a chat screen among a group of users (see par. 0074; 0076), but Han does not explicitly teach: 
the control method further comprising:
when a user operation to select one of the two or more vehicle dispatch plans is received, sending, by a terminal device of the at least one user, a response indicating that one of the two or more vehicle dispatch plans is selected; and 
receiving, by the terminal device of the at least one user, an operation to select one of the two or more vehicle dispatch plans as the user operation.

However Rackley teaches: 
the control method further comprising:
when a user operation to select one of the two or more vehicle dispatch plans is received, sending, by a terminal device of the at least one user, a response indicating that one of the two or more vehicle dispatch plans is selected; and receiving, by the terminal device of the at least one user, an operation to select one of the two or more vehicle dispatch plans as the user operation (Rackley, [0052]), “If the vehicle suggestions are accepted by the SVS, then they are presented to the customer. If the customer accepts one of the suggestions, then the SVS uses this information to augment the profile information and then regenerates metrics 310 and then waits for the next event to be received 315”; (Rackley, [0060]), “If the vehicle suggestions are accepted by the SVS, then they are presented to the customer. If the customer accepts one of the suggestions, then the SVS uses this information to augment the profile information and then regenerates metrics 310 and then waits for the next event to be received 315”; (Rackley, [0029]; [0032]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trips in Han to include the selection limitations as taught by Rackley. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to include the results of efficiently assigning vehicles to customers (see Rackley par. 0068).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han], in view of Rackley et al., U.S. Publication No. 2017/0004560 [hereinafter Rackley], and further in view of ElShenawy, U.S. Publication No. 2020/0410405 [hereinafter ElShenawy]. 

Referring to Claim 10, the combination of Han in view of Rackley teaches the system according to claim 1. Han teaches a system notification stating a trip will be cheaper and faster with the same number of people (see Fig. 4), but Han does not explicitly teach:
wherein the control unit of the control device is configured to include, in each vehicle dispatch plan, an estimated amount of fare of the vehicle dispatch service that satisfies the vehicle dispatch requirements.

However ElShenawy teaches: 
wherein the control unit of the control device is configured to include, in each vehicle dispatch plan, an estimated amount of fare of the vehicle dispatch service that satisfies the vehicle dispatch requirements (ElShenawy, [0020]), “the rideshare service can determine that the user account is being subjected to more stops than was predicted by the rideshare service at the time of estimating a price, and the rideshare service can dynamically adjust the price to compensate the user for the extra stops”; (ElShenawy, [0065]), “the rideshare analysis service 206 may suggest multiple itineraries at different times with different fares… an ideal itinerary may include factors like projected fare”; (ElShenawy, [0068]; [0071]; [0086]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the system notifications in Han to include the fare limitation as taught by ElShenawy. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of the most efficient itinerary in a group rideshare (see ElShenawy par. 0068).

Referring to Claim 11, the combination of Han in view of Rackley in view of ElShenawy teaches the system according to claim 10.  Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), but Han does not explicitly teach: 
wherein the control unit of the control device is further configured to detect a budget required by the at least one user and is configured to notify the at least one user of a plan in which the estimated amount is equal to or less than the budget as the vehicle dispatch plan.

However ElShenawy teaches: 
wherein the control unit of the control device is further configured to detect a budget required by the at least one user and is configured to notify the at least one user of a plan in which the estimated amount is equal to or less than the budget as the vehicle dispatch plan (ElShenawy, [Abstract]), “a rideshare service can proactively suggest a group rideshare itinerary to a user account when the group itinerary matches a previous itinerary arranged by the user account, and the suggested group rideshare itinerary can be offered at a preferred charge”; (ElShenawy, [0068]), “Across multiple user accounts that are eligible to receive suggested itineraries, the rideshare analysis service 206 projects (516) a cost for each vehicle to match with a respective user account…”; (ElShenawy, [0086]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trip in Han to include the budget limitation as taught by ElShenawy. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of the most efficient itinerary in a group rideshare (see ElShenawy par. 0068).

Referring to Claim 12, the combination of Han in view of Rackley teaches the system according to claim 1. Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), but Han does not explicitly teach: 
wherein the control unit of the control device is configured to include, in each vehicle dispatch plan, a required time required to carry the at least one user by the vehicle dispatch service.

However ElShenawy teaches: 
wherein the control unit is configured to include, in each vehicle dispatch plan, a required time required to carry the at least one user by the vehicle dispatch service (ElShenawy, [0065]), “The determination of an ideal itinerary may include factors like projected fares, projected itinerary duration”; (ElShenawy, [0068]), “This projected cost may include factors like the projected amount of time each vehicle will need to travel to pick up the user, projected cost of fares, number of stops each user account is projected to experience, or any other factors that may reflect the quality of a projected itinerary”; (ElShenawy, [0086]; [0097]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trip in Han to include the time limitations as taught by ElShenawy. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of the most efficient itinerary in a group rideshare (see ElShenawy par. 0068).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al., U.S. Publication No. 2019/0132268 [hereinafter Han], in view of Rackley et al., U.S. Publication No. 2017/0004560 [hereinafter Rackley], in view of ElShenawy, U.S. Publication No. 2020/0410405 [hereinafter ElShenawy], and further in view of Warnick et al., U.S. Publication No. 2019/0265059 [hereinafter Warnick].

Referring to Claim 13, the combination of Han in view of Rackley in view of ElShenawy teaches the system according to claim 12. Han teaches a service provider system may determine a trip of the users by analyzing keywords obtained from a chat screen (see par. 0076), the trip including pick-up place, a pick-up time, a path, a destination (see par. 0083), but the combination of Han in view of Rackley in view of ElShenawy does not explicitly teach: 
wherein the control unit of the control device is further configured to detect an arrival time required by the at least one user and is configured to notify the at least one user of a plan in which the required time is short enough for the vehicle to arrive earlier than the arrival time as the vehicle dispatch plan.

However Warnick teaches: 
wherein the control unit of the control device is further configured to detect an arrival time required by the at least one user and is configured to notify the at least one user of a plan in which the required time is short enough for the vehicle to arrive earlier than the arrival time as the vehicle dispatch plan (Warnick, [0063]), “Application server 120 may interface with member's calendars and/or schedules to suggest a transport and route and price to offer to arrive at the destination before the scheduled member event, thus relieving member of entering details to application server 120”; (Warnick, [0062]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the determined trip in Han to include the time limitations as taught by Warnick. The motivation for doing this would have been to improve the method of scheduling a trip for a plurality of users when providing a vehicle sharing service in Han (see par. 0002) to efficiently include the results of identifying optimal times and specific transit segments when traveling in the relevant time in a day and/or day in a week (see Warnick par. 0060).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldstein et al. (US 20170132536 A1) – The networked travel system 102 receives messages or communications for conversations that the networked travel system is a participant. The communication may comprise an e-mail message, an SMS, a text message, or any other form of communication that is exchangeable between participants. The networked travel system automatically analyzes the communication to determine whether and how to respond in the conversation (e.g., whether to ask a question or provide recommendations, and the specificity of the recommendation). In some embodiments, the response includes a notification of an action automatically performed by the networked travel system (e.g., a hold or reservation automatically made) on behalf of the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624